182 S.W.3d 771 (2006)
Steven B. TURNER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64733.
Missouri Court of Appeals, Western District.
January 31, 2006.
Sarah Weber Patel, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., joins on the briefs, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Steven Turner appeals the denial of his Rule 29.15 motion in which he sought to vacate his convictions for one count of first-degree murder and one count of armed criminal action.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).